Citation Nr: 0838789	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-23 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to VA death pension benefits.  

3.  Entitlement to accrued benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served as a New Philippine Scout from June 1946 
to June 1949.  He died in March 1994; the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
October and November 2006.  

In May 2008, the appellant and her son testified during a 
videoconference hearing before the undersigned Acting 
Veteran's Law Judge at the RO.  A transcript of the hearing 
has been associated with the record.  At the hearing, the 
appellant indicated that she would be submitting a medical 
certificate showing that the veteran had been diagnosed with 
hypertension grade I and ischemic heart disease in February 
1994.  The appellant also indicated that a joint affidavit 
was being submitted.  This evidence was submitted with a 
waiver of RO consideration; thus, a remand to the RO for 
additional adjudication is therefore not required in this 
case.  38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1994, at age 72, due to 
cardio-respiratory arrest due to bronchial asthma.  No other 
significant conditions contributing to death but not 
resulting in the underlying cause were noted.  

2.  At the time of the veteran's death, he had no service-
connected disabilities nor did he have any claim for VA 
benefits pending at the time of his death.  

3.  The veteran is not shown to have manifested complaints or 
findings of cardio-respiratory problems or bronchial asthma 
in service or for many years thereafter.  

4.  The fatal cardio-respiratory arrest due to bronchial 
asthma is not shown to be due to any event or incident of the 
veteran's service.  

5.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  

6.  The decedent did not possess the requisite service to 
qualify for VA death pension benefits for his surviving 
spouse.

7.  The appellant did not file a claim for accrued benefits 
within one year of the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).  

2.  The criteria for basic eligibility for VA death pension 
benefits are not met. 38 U.S.C.A. §§ 101(2), (24), 107, 1502, 
1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 
3.40, 3.41 (2008). 

3.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. §§ 5101, 5121 
(West 2002); 38 C.F.R. §§ 3.152, 3.1000 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board also notes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that in a claim for Dependency and 
Indemnity Compensation (DIC) benefits, VA's notice 
requirements include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As will be explained below, the appellant's death pension and 
accrued benefits claims lack legal merit; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable to these particular claims on appeal.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  Even so, the 
Board notes that, in a July 2006 pre-rating letter and a 
January 2007 post-rating letter, the RO gave notice of the 
type of evidence needed in order to substantiate her claims, 
VA's and the appellant's respective duties, and asked her to 
provide any evidence in her possession pertaining to her 
claims (consistent with the version of 38 C.F.R. § 3.159 then 
in effect).  However, this notice failed to satisfy the first 
requirement for VCAA notice in the context of a claim for DIC 
benefits, as outlined in Hupp.  Hupp, 21 Vet. App. at 352-53.  
Even so, the Board notes that the appellant had actual 
knowledge of these requirements.  Although the letters 
identified above do not specifically include a statement that 
the late veteran was not service connected for any 
disabilities at the time of his death, consistent with Hupp, 
this omission did not prejudice the appellant, as it is 
evident that she was already aware of this fact.  The Board 
notes that, in the October and November 2006 rating 
decisions, the RO informed the appellant that the veteran was 
not service connected for any disability during his lifetime 
and that she had failed to submit evidence showing that his 
death was caused by a condition that developed in service.  
Thus, to the extent the above letters were deficient, such 
deficiency was "cured by actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).  Thereafter, during the 2008 Board hearing, the 
appellant indicated her knowledge that to establish service 
connection for the cause of the veteran's death evidence that 
the veteran had a disability related to service which 
contributed to his death must be presented.  The appellant 
has thus demonstrated an awareness of what is needed to 
substantiate her DIC claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  Consequently, any omission in this 
regard was "cured by actual knowledge on the part of the 
claimant."  See Sanders, 487 F.3d at 889.

After issuance of each notice described above, and 
opportunity for the appellant to respond, the June 2006 
statement of the case (SOC) reflects readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of the post-rating notice.  See Mayfield 
 v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or supplemental 
SOC, is sufficient to cure a timing defect).

The Board further points out that, prior to a March 2008 
post-rating letter, the RO did not notify the appellant of 
the criteria pertaining to the assignment of an effective 
date (in the event any of the claims is granted), consistent 
with Dingess/Hartman.  On these facts, such omission is not 
shown to prejudice the appellant.  Because the Board's 
decision herein denies the claims on appeal, no effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of post-service medical records and 
reports, a copy of the hearing transcript, and records and 
statements submitted by the appellant in support of the 
claims.  Here, the Board notes that the veteran's service 
records could not be obtained from the National Personnel 
Records Center (NPRC), as they were likely destroyed in a 
1973 fire at that facility.  The veteran's claims file 
indicates that the RO engaged in diligent efforts to obtain 
additional service records, but this proved to be futile.    

Through various notices of the RO, the appellant has been 
notified and made aware of the evidence needed to 
substantiate each of the claims on appeal, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection for the Cause of the Veteran's Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The surviving 
spouse of a veteran who has died from a service-connected 
disability or compensable disability may be entitled to 
receive DIC.  38 U.S.C.A. § 1310.    

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

Here, the Board notes that the veteran's service records 
could not be obtained from the NPRC, as they were likely 
destroyed in a 1973 fire at that facility.  The veteran's 
claims file indicates that the RO engaged in diligent efforts 
to obtain additional service records, but this proved to be 
futile.  In this case, the Board recognizes its heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt and corroborative testimony such as 
buddy statements in cases where records are unavailable.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Here, the veteran died on March [redacted], 1994, at age 72 due to 
cardio-respiratory arrest due to bronchial asthma.  No other 
significant conditions contributing to death but not 
resulting in the underlying cause were noted.  At the time of 
the veteran's death, the veteran had no service-connected 
disabilities. 

In an affidavit submitted at the videoconference hearing, two 
of the veteran's friends and barrio mates stated that 
hypertension grade I and ischemic heart disease caused the 
veteran's death; that the health officer who signed the 
certificate of death had not personally seen the veteran; and 
that officer based the cause of the veteran's death listed on 
the certificate only on information provided by the 
informant, who claimed that the cause of the veteran's death 
was cardio-respiratory arrest due to bronchial asthma, which 
they claim was a patent mistake.

The evidence of record reflects that the veteran was treated 
for, and diagnosed with, hypertension grade I and ischemic 
heart disease in February 1994.  The veteran's death 
certificate indicates that the cause of death was cardio-
respiratory arrest due to bronchial asthma.  There is no 
indication in the veteran's claims file that the medical 
conditions that he suffered from in 1994 were present in 
service or for many years thereafter.

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's death was caused by his 
active military service.  Service connection will be granted 
to a veteran that develops a disability in service or, in 
some cases, within one year of service.  38 C.F.R. § 3.303, 
3.307, 3.309.  

Here, the evidence does not show that the veteran was found 
to have a cardio-respiratory disease or bronchial asthma in 
service or within one year after service.  There is also no 
indication of hypertension or ischemic heart disease in 
service or within one year of service, nor is there any 
competent medical evidence that such conditions were related 
to the veteran's death.  The first evidence of any such 
disorders was more than 44 years after the veteran's 
discharge from service.

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

At this point, the Board notes that VA did not seek a medical 
opinion in order to assist the appellant with her claim.  
Under the VCAA, VA is obliged to obtain a medical opinion 
when the record contains competent evidence that the veteran 
has a current disability that may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between a disability and 
service must be competent, and the appellant is required to 
show some causal connection between the disability and 
military service.  Wells v. Principi, 326 F.3d 1381, 1338 
(Fed. Cir. 2003).  A finding of current disability alone is 
not enough.  Id.  

In this case, the record contains medical evidence 
identifying the cause of the veteran's death, but no 
competent medical evidence or opinion even suggesting that 
the condition that led to the veteran's demise was related to 
his active service.  38 C.F.R. § 3.159(c)(4) (2002); see also 
Charles v. Principi, 16 Vet. App. 375 (2002).  To the 
contrary, the joint affidavit by family friends suggests that 
the veteran's death was caused by other diseases.  

In addition to the medical evidence, the Board has considered 
the appellant's and her son's testimony and various 
statements submitted, on her behalf, that the veteran's death 
was related to hypertension and ischemic heart disease.  
However, none of this evidence provides a basis for allowance 
of the claim.  As laypersons without the appropriate medical 
training and expertise, they are not competent to provide a 
probative opinion on a medical matter, such as the medical 
relationship, if any, between a specific disability and the 
veteran's death.  See Bostain v. West, 11 Vet. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

On this record, without medical evidence to support the 
appellant's lay assertions, the Board finds that the evidence 
is sufficient to reach a decision is this case.  In the 
absence of competent medical evidence to support the claim, 
service connection for the cause of the veteran's death must 
be denied.  

III. Death Pension

The appellant claims entitlement to VA death pension benefits 
based upon the recognized service of her husband during World 
War II.  As previously indicated, he died in March 1994.

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

VA shall pay pension for nonservice-connected disability or 
death to the surviving spouse of each veteran of a period of 
war who met the service requirements prescribed in section 38 
U.S.C.A. § 1521(j) of title 38, U. S. Code, or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the decedent 
be a veteran and have active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 
3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and DIC, but not for pension benefits.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190, as 
it constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Pub. L. 190.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included as qualifying service for compensation 
benefits, but not for pension benefits.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.40(b), (c), and (d).

In this case, the Board notes that the NPRC verified that the 
decedent had recognized service as a New Philippine Scout 
from June 3, 1946 to June 2, 1949.  This finding is binding 
and this agency does not have the authority to alter it.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

There is no further contention that the service as verified 
by the service department is erroneous in such a way as to 
warrant a further request to the service department to verify 
or recertify additional military service.

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  Therefore, the Board finds that the 
appellant is not eligible for the requested benefit.  

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As basic eligibility for 
pension is precluded based upon the service of the 
appellant's spouse, therefore, the appeal must be denied.


IV.  Accrued Benefits.

Next, the appellant contends that she is entitled to accrued 
benefits.  

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (i.e., 
the veteran's death).  38 U.S.C.A. § 5121(a) (effect prior to 
December 16, 2003); 38 C.F.R. § 3.1000(a).

By statute, the appellant takes the veteran's claims as they 
stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996).  The veteran did not have any claim 
for VA benefits pending at the time of his death.

In addition, the Board notes that Congress amended 38 
U.S.C.A. § 5121 to repeal the two-year limit on accrued 
benefits so that a veteran's survivor may receive the full 
amount of award for accrued benefits.  This change applies 
only to cases involving events occurring on or after the date 
of enactment, December 16, 2003.  Because the veteran died 
before the date of enactment, however, this change in the law 
does not apply in this case.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 
2003), codified at 38 U.S.C. § 5121(a).  


The veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  In addition, an application for 
accrued benefits must be filed within 1 year after the date 
of death.  38 C.F.R. § 3.1000(c).

In this case, at the time of the veteran's death in March 
1994, service connection was not in effect for any 
disabilities.  As noted above in this decision, the Board has 
denied the appellant's claim for service connection for the 
cause of the veteran's death.

Pursuant to VA law and regulation, a claim for DIC will also 
be considered a claim for accrued benefits.  38 U.S.C.A. 
§ 5101(b)(1) (West 2002); 38 C.F.R. § 3.152(b)(1).  

The appellant's claim for accrued benefits was received at 
the RO in July 2006, more than 12 years after the veteran's 
death.  Under VA law, the claim for accrued benefits was 
untimely.  Id.  Therefore, the appellant has no legal 
entitlement to accrued benefits.  Accordingly, the appeal 
must be denied.  See Sabonis, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to VA death pension is denied.

Entitlement to accrued benefits is denied.  




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


